Citation Nr: 1234349	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the bilateral hearing loss claim and denied both that claim and claims for PTSD and bipolar disorder.  The Veteran timely appealed that decision.

The Board has recharacterized the Veteran's PTSD and bipolar claims as a claim for a psychiatric disorder in conformance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim for PTSD was a claim for any other psychiatric disorder.

The issue of whether new and material evidence has been received with respect to a claim of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The bilateral hearing loss claim is considered reopened and that claim as well as the claim of service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2005 rating decision was not timely appealed and no new and material evidence was received within one year of its issuance.


2.  The evidence received since the February 2005 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2005 rating decision, in which the RO denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for bilateral hearing loss and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or where new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Veteran's original claim for service connection for bilateral hearing loss was denied in a rating decision issued in February 2005; he was notified of that decision in a letter dated that same month.   The basis for the denial, in pertinent part, was that as cook during service, the Veteran's exposure to noise would have been minimal.  

The Veteran submitted correspondence dated and received in April 2006, which purported to be a "Notice of Disagreement" with the February 2005 rating decision.  In that statement, the Veteran noted that he had served in the United States Navy, not the United States Marine Corps.  He also explained that he was not a cook, as noted on his Form DD 214, but rather he was a Boatswains-mate on deck of the USS Francis Marian LPA-249, which he asserted was a landing transport attack ship.  He noted that he had noise exposure to "5 inch 50 cannons" that were fired during war games in the Caribbean.  He further stated that he has problems with his hearing since military service and that he did not have a physical examination on separation from service.  He stated that post-service he worked for a nuclear reactor parts manufacturer, and that during employment with that company for 30 years, his "hearing tests failed" and he saw Dr. J.R.H. in October 2004, who opined that the Veteran's hearing loss "in all likelihood" was the result of military service.  He submitted a copy of that October 2004 letter from Dr. J.R.H.

No other evidence appears to have been received into the record between February 2005 and the April 2006 correspondence.  As no new and material evidence was received within the appeal period following the February 2005 rating decision, the February 2005 decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, no new official department records were associated with the claims file since the February 2005 rating decision.  See 38 C.F.R. § 3.156(c).  

The Veteran had been appropriately notified of the February 2005 rating decision, and no notice of disagreement was received within one year of such notification.  While the April 2006 correspondence notes that it was a "Notice of Disagreement" with the February 2005 rating decision, that correspondence was received approximately 15 months after notification of that decision; thus, the correspondence cannot be considered to be a timely-filed notice of disagreement.  Accordingly, the February 2005 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Board notes that the October 2004 letter from Dr. J.R.H. is not new evidence as it was of record at the time of the February 2005 rating decision.  The Veteran's April 2006 correspondence, however, is both new and material evidence in this case.  In that statement, the Veteran reported that he had hearing loss since discharge from service and thus tends to establish continuity of symptomatology- an element of the claim not previously addressed by the evidence of record in February 2005.  Moreover, the statement provided additional information regarding his noise exposure in service, particularly that he was not a cook, but rather a boatswains-mate during war games in the Caribbean.  

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran's bilateral hearing loss began in or is related to active service.  It additionally provides more information surrounding the etiology of the Veteran's claimed bilateral hearing loss, including noise exposure in service.  Finally, this evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened, and to that extent only is the appeal granted.


REMAND

Regarding the Veteran's bilateral hearing loss claim, he stated that he developed hearing loss while serving 2 months of hard labor at Camp Allen.  Those records do not appear in the claims file and attempts should be made to obtain those records on remand; also, the Veteran's complete service personnel records should be obtained on remand.  See Id.

The Veteran has indicated that he fired guns and was otherwise exposed to loud, concussive explosions during military service, to include exposure to combat-like conditions during war games and related war games-noise in service.  The service records reflect that he was assigned to the USS Francis Marion LPA-249 during his period of service.  On remand, the RO/AMC should attempt to confirm whether the Veteran was involved in war games or otherwise exposed to loud combat/gun noise as a result of his military service.

Finally, the Veteran has indicated that he had hearing loss during military service and that such is related to his military service.  On remand, he should be afforded a VA examination on order to determine whether his claimed hearing loss is caused by or the result of military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Turning to the psychiatric claim, review of the VA treatment records reveals diagnoses of PTSD, bipolar disorder, a panic disorder and a generalized anxiety disorder.  Those records disclose that approximately 5 years prior to 2008, the Veteran was treated in at Baptist General Hospital for a psychiatric disorder.  On remand, those records should be obtained if possible.  See 38 U.S.C.A. § 5013A(b); 38 C.F.R. § 3.159(c).

Also, the Veteran has stated that he was exposed to combat during his military service, including that he was in the United States Marine Corps as a RECON Marine.  He has also stated that he saw a man cut in half by a concrete slab in Morehead City, North Carolina, while he was stationed there.  The Board finds that attempts to obtain more information regarding the Veteran's stressors should be undertaken on remand, and other attempts to verify the Veteran's claims that he was in combat should be taken.

Even if the claimed stressors described above cannot be verified, an examination should be afforded in this case.  Indeed, review of the Veteran's service treatment records demonstrates that he was psychiatrically normal on enlistment into military service in September 1971.  He was treated for nervousness in August and November 1972, related at that time to family issues.  On remand, the Board finds that a VA examination should be afforded to the Veteran in order to determine whether his psychiatric disorder began in or is the result of military service. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, including any hearing tests from his employer Babcox & Wilcox and any Lynchburg General Hospital records from prior to his enlistment into service, and his psychiatric disorder, including Baptist General Hospital, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain any USS Francis Marion LPA-249's ship logs or other official documents, to confirm whether the Veteran participated in combat/war games during his period of assignment to that naval vessel, to include specifically any war games assignments in the Caribbean.

4.  Attempt to obtain any information from the Veteran regarding his in-service stressors, including seeing a man cut in half by a slab of concrete (a concrete hatch) while in Morehead City, North Carolina.  The Veteran should provide the name, rank, places and exact dates-to the best of his ability-of any person killed or any other stressful event during service.

Any relevant information received should be investigated through official sources to be confirmed, including the Joint Service Records Research Center (JSRRC), if appropriate.  If enough information does not exist in order to corroborate any non-combat stressor, such should be noted in a formal finding of unavailability and associated with the claims file; the Veteran should also be notified.

5.  Attempt to obtain through official sources any of the Veteran's service treatment records for his period of service between 1971 and 1973 that are not currently associated with the claims file, including any records from Camp Allen.  If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such.

6. Attempt to obtain through official sources any of the Veteran's service personnel records for his period of service between 1971 and 1973 that are not currently associated with the claims file.  If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such.

7.  Schedule the Veteran for a VA audiologic examination in order to determine whether his claimed bilateral hearing loss is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral hearing loss found.

Then, he or she should state whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss arose as a result of military service, to include any noise exposure therein.

The examiner should discuss the 15/15 whisper tests shown in May 1970 and on separation in June 1973, as well as the audiometric testing demonstrated on his September 1971 enlistment examination.  The examiner should discuss any post-service noise exposure the Veteran would have had in his post-service job in a nuclear reactor parts factory, and any hearing tests he would have had during that time which are of record; the Veteran's statements regarding etiology and onset of hearing loss; and, Dr. J.R.H.'s October 2004 letter which notes that due to the Veteran's age and noise exposure in service (due to combat) that the Veteran's hearing loss was related to his military service.

The examiner is reminded that a whisper test is nonscientific in nature.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including a panic disorder, generalized anxiety disorder, and bipolar disorder; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.


Next, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include the treatment for nervousness in August 1972 and November 1972, as well as any corroborated in-service stressor noted from above, or any credible fear of hostile military activity as based on the Veteran's duty assignment aboard the USS Francis Marion and its combat activities (if corroborated).  

The examiner should only discuss the Veteran's lay evidence regarding being in combat or any fear of hostile military activity if such is corroborated by the development ordered in the above remand instructions.  

The Board specifically finds that participation in war games does not constitute "fear of hostile military activity" on which a diagnosis of PTSD can be predicated.

(b) For any other diagnosed psychiatric disorder, including a generalized anxiety disorder, bipolar disorder and a panic disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service, to include the August 1972 and November 1972 treatment records documenting nervousness in service.  The examiner should specifically discuss whether those instances of treatment were initial manifestations of any currently diagnosed psychiatric disorder, and should further consider any lay evidence regarding continuity of symptomatology since discharge from service.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and a psychiatric disorder, to include PTSD and bipolar disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


